Citation Nr: 0527035	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  95-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's physician


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971.  He served in Vietnam from February 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran's claim of 
entitlement to service connection for PTSD was denied in an 
August 1993 Board decision.  

At a hearing before a hearing officer at the RO in December 
1996, the veteran's psychiatrist offered expert testimony.  
The veteran did not testify in that hearing. 

The Board in October 1997 reopened and remanded this claim 
for further development.   

In January 2003, the Board denied service connection for 
PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2004 order the Court granted a joint motion to 
vacate the January 2003 Board decision and remand the issue 
on appeal.  The joint motion to remand noted, in part, that 
the Board had not provided sufficient reasons and bases to 
support its conclusion that the veteran had been adequately 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  In addition some 
Spanish language documents had not been translated into 
English.  

The Board in December 2004 remanded this claim for compliance 
with the Court's instructions.  The case has now been 
returned to the Board.



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.

4.  Currently diagnosed PTSD was first demonstrated many 
years after service and it is not etiologically related to 
any in-service occurrence or event.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran was notified of the VCAA as it applies to his 
claim by correspondence dated in August 2002 and January 
2005, and by August 2002, May 2005, June 2005, and July 2005 
supplemental statements of the case (SSOC).  The RO advised 
the veteran in the August 2002 and January 2005 
correspondence what information and evidence was needed to 
substantiate his claim.  This correspondence also advised him 
what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  In this way, he 
was advised of the need to submit any evidence in his 
possession that pertains to the claim.  The correspondence 
advised him what information and evidence would be obtained 
by VA, namely, medical records, employment records, and 
records from other Federal agencies.  The August 2002, May 
2005, June 2005, and July 2005 SSOCs notified the veteran of 
the information and evidence needed to substantiate the claim 
and addressed the VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided opportunities to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

In addition, the veteran had the opportunity to testify 
before RO decision officers as well as before the Board.  

The veteran was requested to submit verifiable stressor 
information several times. The RO submitted the information 
received from the veteran to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), and 
assistance was requested and reports were received.

With respect to VA's duty to assist, the RO obtained all 
medical records identified by the veteran.  The VCAA duty to 
assist also requires that VA provide a medical examination 
and obtain a medical opinion when necessary for an adequate 
decision.  See 38 C.F.R 3.159(c)(4).  The Board notes that VA 
examinations have been afforded the veteran in June 1990, 
September 1990, April 1996, February 1997, August 2002, and 
specific medical etiology opinions were obtained in this 
case.  Therefore, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


Background.  The veteran had service in Vietnam.  He was 
assigned as a cook in HHC, 1st Bn, 5th Inf, 25th Inf Div.  

Service medical records are silent as to any complaints, 
treatment, or diagnosis of a mental disorder.  The veteran's 
induction examination in June 1969 as well as his separation 
examination in March 1971 were both normal.

In a June 1990 VA psychiatric examination the examiner noted 
that a review of the VA clinical records did not contain any 
records of psychiatric treatment.  The veteran reported that 
several months prior to the examination he began receiving 
psychiatric treatment at the VA Ponce Satellite Clinic.  The 
examiner concluded that since the veteran was claiming that 
he suffered from PTSD, that he should be scheduled for a 
psychological evaluation, that complete treatment records 
should be obtained, and that he should then be examined by a 
board of at least two psychiatrists.

In August 1990 the veteran was accorded a psychological 
evaluation.  The examiner concluded that the results of  the 
evaluation could not rule out PTSD and provided only partial 
support for this diagnostic impression.  Depression appeared 
to be a significant symptom.

In September 1990, the veteran was accorded a psychiatric 
evaluation by a Board of two psychiatrists.  It was noted 
that the veteran was well nourished and dressed with adequate 
hygiene.  He was cryful during practically the entire 
interview with a degree of restlessness.  He was usually 
avoidant of eye contact with both interviewers.  He did not 
seem to be at ease with the interview situation but otherwise 
showed no abnormal tremors, tics, or mannerisms.  He was in 
contact with reality and aware of the interview situation.  
His answers were relevant, coherent, and logical.  He 
acknowledged alcohol intake which he had reduced following 
advice of his doctor.  He was unable to recall the names of 
his medications but stated that he used to mix his pills with 
alcohol.  He referred to avoiding people and of vague 
episodes of cryfulness when he remembered Vietnam.  He was 
not specific about stressors.  He was not delusional or 
hallucinating, suicidal or homicidal.  He was oriented to 
person, place, and time.  Memory was present although he 
complained of poor concentration.  Intellect was average, 
judgment was fair, and insight was poor.  The examiners noted 
that they did not see the symptom picture which would make a 
diagnosis of PTSD in this case.  The diagnoses were dysthymic 
disorder, substance use disorder, alcohol abuse, and strong 
dependent personality features. The level of functioning was 
fair to poor.

At a personal hearing in August 1991, the veteran offered 
testimony in support of his claim.  When asked about specific 
stressors in Vietnam, he reported being mistakenly arrested 
for the murder of another soldier in Vietnam.  He was in jail 
for a day until it was determined that another soldier with 
the same surname was responsible for the death of the 
soldier.  Another stressor incident he described was that he 
had been given a routine chest x-ray and was told he had 
cancer or tuberculosis.  Later it was determined that the x-
rays belonged to the same soldier involved in the 
aforementioned murder.  He also described gas attacks on 
Cambodian villages carried out by Americans.  His unit 
received incoming rounds every day and many of his comrades 
were wounded.  A very close friend of his was also killed.  
However he was not present at the death but was told about it 
later by other soldiers.  He could not recall his friend's 
name.

In a September 1992 letter, Dr. Luis A. Rivera, M.D., noted 
that the veteran had been his patient from 1979 until January 
1986.  Several medical conditions were noted.  Dr. Rivera 
stated that, "I realized that the main cause of his 
conditionis the posttraumatic stress disorder that suffer 
most of Vietnam Veterans."  This letter was submitted by the 
veteran along with a Social Security Administration (SSA) 
Determination dated July 1991 which awarded him benefits due 
to PTSD.  

The veteran was afforded a hearing before a Member of the 
Board at the RO in September 1992.  He essentially offered 
similar testimony to his earlier hearing.  In addition the 
service representative reported that the veteran had been 
granted a disability pension from SSA for PTSD.  The decision 
was accepted as evidence by the Board.  A letter from Luis 
Rivera-Ramon, M.D., dated in September 1992, was also 
accepted as evidence. Dr. Ramon noted that, "I realized that 
the main cause of his condition is a post-traumatic stress 
disorder that suffered much of Vietnam Veterans."

In a subsequent Board decision in August 1993 service 
connection for an acquired psychiatric disorder including 
PTSD was denied.  The Board noted that a January 1990 letter 
from J.M. Miranda, M.D., a general practitioner, diagnosed 
PTSD.  The Board noted that this diagnosis was not explained, 
nor was it explained why Dr. Miranda's earlier diagnosis of 
anxiety depressive syndrome no longer applied.   The Board 
also discounted a July 1991 Social Security Administration 
(SSA) Administrative Law  Judge's (ALJ) determination 
awarding the veteran benefits and finding that the best 
description of his disability was PTSD.  The Board noted that 
a review of a SSA evidence included a September 1990 State 
Insurance Fund examination which determined the veteran 
suffered from an emotional disorder and not PTSD.  In his 
determination, the ALJ considered VA treatment reports which 
did include a December 1990 diagnosis of PTSD.  However the 
ALJ failed to explain why he discounted other VA diagnoses 
before and after December 1990 which included dysthymic 
disorder and major depression.

The Board also considered the September 1992 letter from Dr. 
Rivera (Rivera-Ramon) and noted that Dr. Rivera did not state 
when psychiatric symptomatology was first observed or what 
that symptomatology was.  The doctor's conclusion appeared to 
have been based on recent information received from the 
veteran which was not credible.  The Board therefore found 
the physician's statement not to be credible.

The veteran attempted to reopen his claim for PTSD in 
February 1994.  By rating action in March 1994, the RO denied 
service connection for PTSD.  The RO amended this rating 
action in November 1994 and denied the claim as no new and 
material evidence had been submitted to reopen the claim.

In an April 1996 VA examination, a board of 3 psychiatrists 
reviewed the entire claims file and medical records.  The 
veteran reported being in Vietnam and in Cambodia.  He did 
not detail any specific stressors or stressful events.  He 
spoke very vaguely about Vietnam and noted that the enemy 
usually attacked when they were eating.  The examiners noted 
that throughout the interview the veteran was whining as if 
he were crying.  However he did not really cry.  The examiner 
noted no tears.  The veteran started to do this every time he 
was asked a question.  It was not only when questioned about 
Vietnam but also when questioned about his family, work, even 
about his childhood.  All his complaints were very vague.  He 
basically described symptoms he had in Vietnam including 
fevers, chills, nausea, and gastrointestinal disturbances 
which he continued to suffer from after service.  He 
described being irritable, intolerant, and unable to deal 
with people.  He had trouble sleeping, and basically spent 
most of his time at home.

The veteran was well developed, nourished, adequately dressed 
and groomed.  He was alert, aware and in contact with 
reality.  His responses were logical, relevant and coherent.  
As soon as the interview began, his voice started whining as 
if he were crying although he didn't cry.  He made all the 
gestures but there were no tears.  There were no actual 
stressors mentioned throughout the interview.  There was no 
evidence of delusions, hallucinations, suicidal or homicidal 
ideations.  Affect was adequate, mood was anxious and 
depressed.  He was oriented to person, place, and time.  
Memory and intellectual functioning was adequate.  Judgment 
was fair, and insight was very poor.

The examiners noted that the veteran had been previously 
examined for the same purpose in 1990 and the current 
examination basically reflected the same results.  He was 
also seen through the VA and evaluated by the head of the 
clinical program who noted the following:

Veteran presenting by history and record ill-defined 
symptoms of generalized anxiety disorder.  There are no 
symptoms and signs for a clinical picture of PTSD, and 
the veteran seems to be exaggerating symptoms.  There 
are no specific traumatic events.  R/O: malingering.

It was recommended that the veteran continue to be treated as 
an outpatient through VA.  It was noted that for some unknown 
reasons he was given a diagnosis of PTSD at the VA clinic.  
However, it was the unanimous opinion of the board that the 
veteran did not fulfill the diagnostic criteria for PTSD.  
The diagnoses were dysthymia, psychological factors affecting 
his physical condition, and a strong dependent personality 
feature.

At a personal hearing at the RO in December 1996 the veteran 
did not offer any testimony.  Instead expert testimony was 
offered by Jose Artoro Duarte-Ortiz, M.D., Psychiatrist.  He 
noted that he interviewed the veteran on two occasions, and 
also reviewed his clinical treatment records at the VA 
satellite clinic, and the SSA determination dated in 1991 
awarding a disability pension for PTSD.  In essence he 
diagnosed the veteran with PTSD due to stressors he suffered 
in Vietnam.  He also directly refuted the VA clinical 
director and Psychiatric Examination Board which found the 
veteran did not have PTSD.

In a February 1997 VA examination, a board of psychiatrists 
reviewed the entire claims file and medical records in 
addition to the testimony and medical opinion offered by Dr. 
Duarte-Ortiz in December 1996.  It was noted that the veteran 
did not express any specific complaints about his training in 
service.  After several minutes he brought out a checklist 
from his pocket and reported a car accident during training 
where a soldier was killed.  He did not know the name of the 
soldier or could explain how that affected him.  Referring to 
his checklist he noted that he had been a cook in Vietnam and 
he remembered there was a lot of firing at night.  One of his 
friends was killed near the Cambodian border but he could not 
elaborate.  The examiners noted that the veteran was dressed 
casually, and looked clean.  He was well developed and 
nourished.  He was alert, expressive, coherent, and relevant.  
The examiner observed that he expressed no complaints about 
Vietnam until about a half hour after the session began, 
after he took out his checklist.  His complaints did not 
correspond to his affect.  There were no tears or emotional 
affectivity.  His responses were relevant and coherent.  The 
psychiatric board noted again that it was the unanimous 
opinion of the board that the veteran did not fulfill the 
diagnostic criteria for PTSD.  The diagnoses were dysthymia, 
and alcohol abuse, by history.  A GAF of 90 was assigned.

An August 1997 psychiatric evaluation from Luis A. Toro, 
M.D., notes that the veteran stated he was a Vietnam veteran 
receiving treatment through the San Juan VAMC.  He began 
treatment in 1989.  He reported that he began receiving 
treatment prior to that in 1985 in the Jayuya Mental Health 
Clinic while working for Baxter Laboratories.  He was fired 
in 1986.  He tried to find employment in 1988 but could not 
work due to restlessness, depression, and fear.  The examiner 
noted the veteran was well developed, appropriately dressed, 
and clean.  He was in good contact with reality, cooperative, 
and had an appropriate affect.  He appeared to be 
restlessness and depressed.   Conversation was coherent, 
congruent, and spontaneous.  On speaking of his experiences 
in Vietnam he cried and was anguished.  He did not present 
disorder in the course or content of his thought.  He was 
oriented, did not present lapse of memory.  Attention span, 
concentration, and retention were diminished.  Judgment was 
good.  The diagnosis was PTSD with military experience as a 
stressor.  The examiner recommended a psychosocial study and 
work investigation at that time.  He noted further that he 
requested copies of the veterans VA treatment records be 
obtained so he could review them so as to, "issues my 
opinion about causal relations."

By letter dated in March 1998, the RO requested verification 
of the veteran's reported stressors from USASCRUR.  The RO 
summarized the stressors claimed by the veteran and included 
copies of his military personnel records.

In August 1998 a report was received from the Director, 
USACRUR. The response included an extract of the operational 
report-lessons learned submitted by the 25th infantry 
division (25th Inf. Div), the higher headquarters of the 1st 
battalion (Bn), 5th Inf., the veteran's unit of assignment in 
Vietnam.  The extract for the quarter ending July 31, 1970, 
included the Cambodian cross-border operations.  In addition 
the extract documented significant activities and enemy 
encounters.  It was however noted that in order to provide 
research concerning casualties the veteran had to provide 
more detailed information.  The information the veteran 
submitted was insufficient to conduct any meaningful 
research, and USASCRUR could not verify any of the stressors 
reported by the veteran.

A Puerto Rico State Insurance Fund determination dated in 
November 1998 (for which Dr. Toro's August 1997 psychiatric 
evaluation had been prepared) reflects that the veteran was 
found to be suffering from an emotional disorder.

In an August 2002 VA examination, the examiner reviewed the 
claims file noting that the veteran had been seen for 
ambulatory psychiatric treatment at the Ponce VA clinic since 
1988.  He had also been treated since 1995 by the State 
mental health program.  He had no history of psychiatric 
hospitalization and no past history of suicidal attempts, and 
no history of alcohol or drug abuse as reported by the 
veteran.  The VA examiner in June 1990,  as well as the VA 
psychiatric board in April 1996 diagnosed a dysthymic 
disorder.  A private psychiatric evaluation in August 1995 
for the purpose of a claim to the SSA diagnosed PTSD.

Over the past year the veteran stated he was receiving 
treatment at the Ponce VA Clinic.  He was assigned to the 
25th Infantry in Vietnam where his only duty was as a cook.  
When asked to describe traumatic events in Vietnam he 
reported having a friend who was sent on a mission and killed 
in action.  He was not present at the time and was told by 
other soldiers about the death.  He volunteered to go to the 
front perimeter to fight but was not allowed to go because he 
was not an infantryman and had to stay and cook.  Another 
time he helped carry a stretcher with a dead soldier to a 
helicopter.  While his unit was in Cambodia, his base camp 
was attacked several times.  No fellow soldiers were killed 
or wounded near him.  He reported seeing dead and wounded 
soldiers carried to helicopters, but none were killed or 
wounded near him.  Another incident he reported was that in a 
routine examination and chest x-ray he was told he had cancer 
or thoracocyllosis.  Later it was found out that the x-rays 
belonged to another soldier.  The veteran was not able to 
report any extreme traumatic event in Vietnam.  He did not 
report feelings of intense fear, helplessness, or horror at 
the time he experienced these events in Vietnam.  He did not 
participate in direct combat with the enemy, and he was not 
wounded in combat.  Post service he went to college and 
received a bachelor's degree in 1977.  He worked from 1978 
until 1986 for a pharmaceutical company at which time he 
stopped working due to depression and anxiety.  He was 
receiving SSA disability benefits.  He was married with 4 
children.  His wife was working at a pharmaceutical company.  
He did not report any marital problems.  He farmed and raised 
chickens.  He did not report any avoidance behavior due to 
traumatic experience in Vietnam.  He enjoyed going out with 
his family and visiting other family members.

The examiner noted that the veteran was well developed and 
nourished, and appropriately dressed with adequate hygiene.  
He was cooperative, spontaneous, and immediately established 
eye contact.  He was alert, fully aware, and in contact with 
reality.  There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors, or abnormal 
involuntary movements.  His thought process was coherent and 
logical with no looseness of association, or evidence of 
disorganized speech, delusions, hallucinations, phobias, 
obsessions, or suicidal thoughts.  His mood was depressed and 
anxious.  He was oriented to person, place, and time.  Memory 
was intact, judgment was good, and insight was adequate.

The examiner noted that after reviewing the claims folder and 
performing a clinical history and mental status examination, 
it was his conclusion that the veteran's mental disorder did 
not meet the DSM-IV criteria to establish a diagnosis of 
PTSD. He was not able to specify and describe in detail a 
severe traumatic incidence experienced in combat.  He was 
never in a combat situation in front of the enemy. He was not 
observed to become anxious or distressed when he was 
expressing his experiences in Vietnam.  He did not report 
feelings of intense fear, helplessness or horror at the time 
when he was experiencing the events in Vietnam.  There was no 
evidence in the patient's clinical picture of avoidance of a 
stimuli associated with the trauma.  His memories about 
Vietnam were not intrusive, persistent, or distressing.  The 
examiner concluded that as a definite traumatic stressor 
could not be identified, a link between the stressor and the 
signs and symptoms of the veteran's mental disorder could not 
be established. The diagnoses were dysthymic disorder and 
anxiety disorder. 

The examiner added that the veteran's mental disorder should 
not be diagnosed as PTSD.  In addition, there was no evidence 
in the claims folder and the veteran's evaluation that his 
mental disorder became manifest during service or within one 
year of the date of his discharge.  There was no evidence in 
the record that his mental disorder resulted from aggravation 
of an underlying defect while in service.

There are also several statements submitted by relatives and 
friends in support of the veteran's claim.

Criteria/Analysis.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM- IV) for mental 
disorders, have been adopted by the VA.  38 C.F.R. § 4.125. 
According to these criteria, a diagnosis of PTSD requires 
that a veteran have been exposed to a traumatic event, and 
that he experience a number of specified current symptoms.

Psychiatric treatment records and evaluations dated from 1985 
to the present contain conflicting opinions as to whether or 
not the veteran has PTSD.   In evaluating the probative value 
of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Thus, the credibility and weight to be accorded medical 
opinions is the province of the Board.  It is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The records from private physicians as well as from the VAMC 
Mental Health Clinic in Ponce show diagnoses of PTSD.  Dr. 
Rivera in his September 1992 report noted the veteran had 
PTSD that, "suffer most of Vietnam Veterans."  Dr. Rivera 
did not state when he first noted psychiatric symptomatology 
or what that symptomatology was.  Dr. Toro in his November 
1997 report diagnosed the veteran with PTSD.  This diagnosis 
apparently was based upon the veteran's report that he 
remembered many things from Vietnam and felt sad and 
depressed.  He was vague in describing any stressors other 
than pressure and stress at his workplace.  Moreover, 
although diagnosing PTSD, Dr. Toro recommended additional 
study, including a psychosocial study.

The VA psychiatrists who examined the veteran for disability 
evaluation purposes in September 1990, April 1996, February 
1997, and August 2002 have concurred that the veteran did not 
meet the criteria for a diagnosis of PTSD.  Their 
examinations resulted in diagnoses of dysthymic disorder, 
anxiety disorder, substance abuse disorder, alcohol abuse, 
and strong dependent personality features.  All of these 
psychiatric examiners, including the physician who examined 
the veteran in August 2002, concluded that the veteran's 
clinical history and mental status examination failed to meet 
the diagnostic criteria to establish a diagnosis of PTSD.  
The Board finds these medical opinions to be entitled to 
great probative weight and establish that the veteran does 
not suffer from PTSD.

Moreover, the record does not contain corroboration of the 
reported stressors.  Service records do not show that the 
veteran engaged in combat with the enemy; thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, official service records 
or other credible supporting evidence must establish a 
service stressor.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran has offered the vague stressor information 
without details, names, places, or dates of stressors.  
Neither the official records nor a buddy statement 
corroborate any of the specific events described by the 
veteran.  The veteran's personnel records show that he was a 
cook during his service in Vietnam.  VA sought verification 
of the veteran's stressors from USASCRUR, which provided 
information in August 1998.  This information failed to 
confirm any casualties or incidents described by the veteran.  
The records do not reveal that the veteran would have been 
involved in combat.  In the veteran's own statements and 
testimony, he was a cook and not directly involved in combat.  
He stated that he had heard that a friend had been killed and 
volunteered to go to the front line.  However, as he noted, 
the commanding officer would not allow him to fight as he was 
not trained as an infantryman.  

There is no evidence in the record to support any of the 
veteran's alleged in-service stressors.  Attempts were made 
to confirm the veteran's stressors, including seeking 
additional information from the veteran so that certain 
claimed incidents could be researched; however, the evidence 
submitted was vague and insufficient to permit meaningful 
additional research.

The veteran argues that his currently diagnosed PTSD is 
related to psychological stress he experienced in service.  
The veteran's lay opinion as well as the lay opinions of his 
family and friends to the effect that his currently diagnosed 
PTSD is attributable to service stressors is not competent 
evidence of a diagnosis or a nexus since lay persons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In sum, based on the evidence of record, the Board concludes 
that the veteran did not engage in combat, the only evidence 
of in-service stressors is contained in the veteran's own 
uncorroborated statements which are so vague as to preclude 
any additional meaningful research, and, most significantly, 
VA psychiatric examinations for disability evaluation 
purposes in September 1990, April 1996, February 1997, and 
August 2002 have ruled out the presence of PTSD.  Thus, there 
is no basis for the grant of service connection for PTSD.  In 
reaching this decision, the Board has determined that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


